CAFFREY, District Judge.
This is an action of contract which was removed from the Superior Court of Middlesex County, Massachusetts, to this Court, by the defendant. After removal defendant filed a motion to set aside service of process, quash return, and dismiss complaint, on the ground that it was not subject to process in this Commonwealth, was not doing business in this Commonwealth, that there has been no proper service upon it in this Commonwealth, and that it does not have sufficient contacts with this Commonwealth to be subject to suit here either under Massachusetts law or under the United States Constitution.
At the hearing on this motion, plaintiff called several witnesses and produced a number of documentary exhibits, the clear import of which was to establish the negative of each proposition in defendant’s motion to quash. The defendant-movant called no witnesses.
I find and rule that through the services of a full-time employee, named Martin J. Bancroft, the defendant is causing a substantial flow of its products into Massachusetts, that the local activities of the defendant constitute sufficient minimal contacts with Massachusetts so that service of process on its employee, Bancroft, is not abhorrent to the due process clause of the United States Constitution, and that defendant’s activities in and contacts with Massachusetts are more than sufficiently strong to encumber the activities of defendant while engaged here in interstate commerce.
Motion denied.